DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Esterkin (2015/0188272 A1) in view of Murg (10,700,500 B2).
Esterkin discloses the invention including: a pair of pliers (see Fig. 1) including a pair of handles 12 and 14 each being pivotally coupled together at a pivot point 16 and a pair of jaws 24 and 28, each of said jaws being urgeable together when said pliers are closed, each of said jaws having a plurality of cutting slots (see Fig. 5) being integrated therein, said cutting slots in each of said jaws being arranged into a plurality of pairs of cutting slots (see Fig. 5), each of said pairs of cutting slots being aligned with each other, each of said pairs of cutting slots forming a hole (see Fig. 5) when said jaws are closed wherein said hole is configured to have a wire positioned therein, said hole formed by each of the cutting slots having a unique diameter (see para. 0030) with respect to each other wherein said hole formed by each of said pairs of cutting slots is configured to accommodate a unique gauge of wire with respect to each other, each of said cutting slots being sharpened for cutting insulation on the wire, said cutting slots (42, 44, 46, 48, 50, 52, 92, 94, 96, 98,100, 102) in each of said jaws being positioned on a leading edge (see Fig. 1) of said jaws thereby facilitating said pair of pliers to be pulled toward a user when the user is stripping the insulation from the wire wherein said pliers are configured to enhance ergonomics with respect to conventional wire strippers; wherein each of said jaws is curved (see the curved section between element 26 and 28 in Fig. 1) between said leading edge and said pivot point such that said leading edge of each of said jaws is directed toward each other, each of said jaws having an outwardly facing surface 24 and 28 with respect to each other; said outwardly facing surface of each of said pair of jaws being oriented perpendicular to said pair of handles (see Fig. 1), said pair of jaws includes a first jaw and a second jaw. Esterkin discloses the invention substantially as claimed except for and indicia comprising numbers.  However, Murg teaches the use of an indicia comprising numbers (see Fig. 5, where different indicia are printed in the outer surfaces 108 and 150 which are visible by manipulating the handles using the user’s hand to move the tool in a direction toward a plane view of the user) for the purpose of indicating the size of the gauge. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Esterkin by providing the above limitation as taught by Murg in order to obtain a device that indicating the size of the gauge. Regarding claim 10, the rest of the limitations has been cited in the 102 rejection above.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive because all the elements claimed are clearly disclosed by the previous cited reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724